IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CAROL HEIM, INDIVIDUALLY AND/OR          : No. 934 MAL 2015
IN HER CAPACITY AS ADMINISTRATRIX        :
OF THE ESTATE OF JOSEPH HEIM,            :
DECEASED,                                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
MERCHANTS INSURANCE GROUP,               :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.